Exhibit 10.11
FIRST MODIFICATION AGREEMENT
     This First Modification Agreement (“Agreement”) dated as of this 31st day
of March, 2008 by and among JP MORGAN CHASE BANK, N.A. (“Bank”), DIAMOND
MANAGEMENT & TECHNOLOGY CONSULTANTS, INC., a Delaware corporation (“Company”),
DIAMOND MANAGEMENT & TECHNOLOGY CONSULTANTS, NA, INC., an Illinois corporation
(“US Subsidiary”), and DIAMOND PARTNERS LIMITED, a United Kingdom corporation
(“UK Subsidiary”) (hereinafter, the US Subsidiary and the UK Subsidiary are
collectively referred to herein as, the “Guarantors”) (hereinafter, the Company
and the Guarantors are collectively referred to herein as, the “Borrowing
Parties”),
RECITALS:
     WHEREAS, Bank and the Company have entered into that certain Amended and
Restated Credit Agreement dated July 31, 2007 (“Credit Agreement”) relating to a
revolving loan (the “Loan”) in the maximum principal amount of Ten Million and
No/100 Dollars ($10,000,000.00) granted by Bank to the Company;
     WHEREAS, in connection with the Credit Agreement and to evidence all
amounts due to Bank in connection therewith the Company has executed and
delivered to Bank that certain 2007 Restated Revolving Note (the “Existing
Revolving Note”) of even date with the Credit Agreement in the original
principal amount of Ten Million and No/100 Dollars ($10,000,000.00);
     WHEREAS, the repayment in full of all amounts due and owing to Bank from
the Company in connection with the Credit Agreement and the Existing Revolving
Note has been guaranteed by the US Subsidiary, which is a wholly owned
subsidiary of the Company, pursuant to that certain 2007 Restated Guaranty (the
“US Subsidiary Guaranty”) of even date with the Credit Agreement and Existing
Revolving Note executed by the US Subsidiary and delivered to Bank;
     WHEREAS, the Borrowing Parties have requested the Bank to: (a) increase the
Maximum Revolving Commitment from Ten Million and No/100 Dollars
($10,000,000.00) to Twenty Million and No/100 Dollars ($20,000,000.00); and
(b) to amend certain of the financial covenants in the Credit Agreement which
among other things will enable the Company to repurchase up to Fifty-Five
Million and No/100 Dollars ($55,000,000.00) of its stock during calendar year
2008 subject to the restrictions for applicable repurchase amounts and time
frames contained in Section 6.7(b) of the Credit Agreement, as amended by this
Agreement (collectively, the “Borrowing Parties’ Request”);
     WHEREAS, the Company intends to use a portion of the proceeds of the Loan
to extend intercompany loans to and/or make investments in each of the
Guarantors and as such, the Guarantors hereby each acknowledge they will be
benefited by the Bank’s increase of the Loan and amendment of the Loan and the
Loan Documents in accordance with the Borrowing Parties’ Request;

 



--------------------------------------------------------------------------------



 



     WHEREAS, the Bank is willing to consent to the Borrowing Parties’ Request
subject to the terms and conditions of this Agreement and the satisfaction of
all of the “Bank’s Conditions Precedent,” as such term is defined in Paragraph 3
of this Agreement;
     WHEREAS, the Borrowing Parties hereby consent to the terms and conditions
of this Agreement and the Bank’s Conditions Precedent for increasing the Loan
and amending the Loan and the Loan Documents in accordance with Borrowing
Parties’ Request; and
     WHEREAS, the Bank and the Borrowing Parties are desirous of further
amending the Existing Revolving Note, the Credit Agreement and the US Subsidiary
Guaranty to modify certain terms contained therein.
     NOW, THEREFORE, in consideration of the recitals set forth above, the
mutual promises of the parties hereto and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
all parties hereto, it is agreed as follows:
     1. Recitals; Defined Terms. The foregoing recitals to this Agreement are
fully incorporated herein by this reference thereto with the same force and
effect as though restated herein. Except as specifically defined herein, all
capitalized terms used in the recitals and in the body of this Agreement shall
have the definitions ascribed therefore in the Credit Agreement.
     2. Amendment of Credit Agreement. The Bank, the Company and the Guarantors
agree that the Credit Agreement is hereby modified contemporaneously with the
execution of this Agreement as follows:
     (a) Subsection 1.1(ix)(i) which defines one of the events which constitutes
a “Default” is hereby restated to read as follows:
“(i) Either of the Guaranties shall at any time after its execution and delivery
and for any reason cease to be in full force and effect or shall be declared
null and void by any court of competent jurisdiction, or the validity or
enforceability thereof shall be contested by either Guarantor or either
Guarantor shall deny it has any further liability or obligation under, or shall
fail to perform its obligations under its respective Guaranty, or if either
Guarantor at any time terminates its respective Guaranty.”
     (b) The following is hereby added as a new Subsection 1.1(ix)(1) to add a
new event which constitutes a “Default” :
“(1) The failure of Diamond Partners Limited, a United Kingdom corporation to
maintain at all times during the term of this Agreement a principal balance of
no less than Ten Million and No/100 Dollars ($10,000,000.00) in its money market
account pledged to the Bank under the Charge of Deposit.”
     (c) The definition of “Guarantor” as set forth in Section 1.1(xii) is
hereby restated to read as follows:

2



--------------------------------------------------------------------------------



 



“Guarantor” shall mean, respectively, each of and collectively, Diamond
Management & Technology Consultants NA, Inc., an Illinois corporation and
Diamond Partners Limited, a United Kingdom corporation.
     (d) The definition of “Guaranty” as set forth in Section 1.1(xiii) is
hereby restated to read as follows:
“Guaranty” shall mean, respectively, each of and collectively, the 2007 Restated
Guaranty dated July 31, 2007 executed by Diamond Management & Technology
Consultants NA, Inc., an Illinois corporation, as amended by the First
Modification Agreement and the Guaranty dated as of March 31, 2008 executed by
Diamond Partners Limited, a United Kingdom corporation. The term, “Guaranties”
shall mean the aforesaid two (2) Guaranties.
     (e) The definition of “Loan Document(s)” as set forth in Section 1.1(xix)
is hereby restated to read as follows:
“Loan Document(s)” means this Agreement, the Revolving Note, the Guaranties, the
Security Agreement and the Charge of Deposit.
     (f) The definition of the “Maximum Revolving Commitment” as set forth in
Section 1.1(xx) is hereby restated to read as follows:
“Maximum Revolving Commitment” shall mean Twenty Million and No/100 Dollars
($20,000,000.00).
     (g) The definition of “Revolving Note” as set forth in Section 1.1(xxxiii)
is hereby restated to read as follows:
“Revolving Note” shall mean that certain 2008 Restated Revolving Note dated as
of March 31, 2008 executed by the Company and made payable to the order of the
Bank in the principal amount of Twenty Million and No/100 Dollars
($20,000,000.00).
     (h) The following is hereby added as a new Section 1.1(xxxvii) entitled,
“Security Agreement”:
“Security Agreement” shall mean that certain Continuing Security Agreement dated
as of March 31, 2008 executed by the US Subsidiary in favor of the Bank to
secure the US Subsidiary’s obligations under its Guaranty.
     (i) The following is hereby added as a new Section 1.1(xxxviii) entitled,
“Charge of Deposit”:
“Charge of Deposit” shall mean that certain Charge of Deposit dated as of
March 31, 2008 executed by Diamond Partners Limited, a United Kingdom

3



--------------------------------------------------------------------------------



 



corporation in order to secure the obligations of Diamond Partners Limited under
the Guaranty executed by it.
     (j) The following is hereby added as a new Section 1.1(xxxix) entitled,
“First Modification Agreement”:
“First Modification Agreement” shall mean that certain First Modification
Agreement dated as of March 31, 2008 executed by and among the Company, the
Guarantors and the Bank which increased the Maximum Revolving Commitment of the
Loan to $20,000,000.00 and further amended the Loan and certain of the Loan
Documents as set forth therein.
     (k) The following is hereby added as a new Section 1.1(xl) entitled,
“Applicable Margin”:
“Applicable Margin” shall mean the rate per annum added to the Prime Rate and/or
the LIBOR Interest Rate to determine the applicable interest rate as determined
by the “Total Leverage Ratio” (as defined below) as set forth below:

                      Applicable Margin   Applicable Margin Level   Total
Leverage Ratio   for Prime Loans   for LIBOR Loans I   Less than or equal to 30%
  50 basis points   75 basis points II   Greater than 30%   50 basis points  
100 basis points

     The “Total Leverage Ratio” shall equal the ratio of the Company’s total
liabilities divided by the sum of the Company’s total liabilities plus the
Tangible Net Worth of the Company (as defined in Section 7.2 of this Agreement)
for the prior fiscal quarter, with the Company’s total liabilities to be
determined in accordance with generally accepted accounting principles as set
forth in Section 7.2 of this Agreement.
     Notwithstanding the foregoing, in the event that any financial statement or
related Financial Covenant Compliance Certificate is shown to be inaccurate
(regardless of whether this Agreement is in effect or any of the Revolving
Credit Loans are outstanding when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin actually applied during such Applicable Period, then (i) the Company
shall immediately deliver to the Bank a corrected Financial Covenant Compliance
Certificate for such Applicable Period, (ii) the Applicable Margin shall be
determined as if Level II were applicable for such Applicable Period, and
(iii) the Company shall immediately pay to the Bank the accrued additional
interest owing as a result of such increased Applicable Margin for such
Applicable Period, which payment shall be promptly applied by the Bank in
accordance with the terms of this Agreement. This paragraph shall not limit the
rights of the Bank with respect to its remedies under Section 8 hereof.

4



--------------------------------------------------------------------------------



 



     (l) The first paragraph of Section 2.5 entitled, “Interest” is hereby
amended and restated as follows:
“2.5 Interest. The Company shall pay interest to the Bank on the outstanding and
unpaid principal amount of the Revolving Credit Loans made under this Agreement
at a rate per annum as follows:
     (i) For a Prime Loan at a rate equal to the Prime Rate plus the Applicable
Margin; and
     (ii) For a LIBOR Loan at a rate equal to the LIBOR Interest Rate plus the
Applicable Margin.”
     (m) Section 2.7 (viii) is hereby restated to read:
“(viii) The aggregate total face amount of all Letters of Credit issued and
outstanding under this Agreement shall not exceed Four Million and No/100
Dollars ($4,000,000.00).”
     (n) Section 2.9 entitled, “Commitment Fee” is hereby amended and restated
to read as follows:
     “2.9. Commitment Fee. (a) The Company agrees to pay to the Bank a
commitment fee equal to one-quarter of one percent (1/4%) per annum (the
“Commitment Fee”) on the average daily unused portion of the Maximum Revolving
Commitment from September 1, 2008 to and including the Termination Date; payable
quarterly commencing on October 1, 2008 and continuing on the first day of each
January, April, July and October thereafter. All Commitment Fees shall be
payable on the effective date of any termination of the obligations of the Bank
to make Revolving Credit Loans hereunder calculated from said date through and
including the Termination Date. In determining the unused portion of the Maximum
Revolving Commitment, Bank shall compute the daily average of both all
outstanding Revolving Credit Loans and the face amount of Letters of Credit for
each applicable quarter or portion thereof and the amount arrived at by said
computation shall be subtracted from the Maximum Revolving Commitment (said
amount herein referenced to as the “Unused Balance”) and the difference
multiplied by the Commitment Fee and the quotient so arrived at by said
calculation pro-rated for the applicable quarter or portion thereof. All
calculations of the Commitment Fee shall be on the basis of a year of 360 days
for the actual number of days elapsed.”
     (o) The following is hereby added as a new Section 4.22 entitled,
“Distribution of Shares in Diamond Partners Limited and the Liquidation of
DiamondCluster International B.V.”:
“4.22 Distribution of Shares in Diamond Partners Limited and the Liquidation of
DiamondCluster International B.V. The transfer of one

5



--------------------------------------------------------------------------------



 



hundred (100%) percent of the shares in Diamond Partners Limited, a United
Kingdom corporation from DiamondCluster International B.V., a Netherlands
corporation to its sole shareholder, the Company (the “UK Subsidiary Stock
Transfer”) has occurred on January 24, 2008, that it constitutes a valid
transfer of full title to all of said shares under English law, that all
formalities required to give full force and effect to said transfer have been
properly executed/complied with and that any and all applicable taxes whether
stamp duties or otherwise payable in connection with the transfer have been paid
or that the transfer of shares is exempt from any such taxes and that all
statements, applications and/or certificates required to be made or delivered in
connection with the applicable exemption(s) have been so made or delivered. The
liquidation of DiamondCluster International B.V. was completed on March 26, 2008
by a transfer of all of its assets and liabilities to the Company made on
January 24, 2008 and March 26, 2008 and the Company assumed all of
DiamondCluster International B.V.’s assets and liabilities in connection with
said liquidation (the “Liquidation”). DiamondCluster International B.V. was
solvent at all times since its organization through and including the dates of
the UK Subsidiary Stock Transfer and the Liquidation, was able to pay its debts
as they became due and had sufficient capital at all times since its
organization through and including the Liquidation to carry on its businesses.”
     (p) Subsection 5.11(vi) under Section 5.11 entitled, “Reporting
Requirements” is hereby amended and restated to read as follows:
“(vi) Financial Covenant Compliance Certificate. A Financial Covenant Compliance
Certificate (which shall also include confirmation of compliance with
Section 6.7 entitled, “Dividends and Stock Redemptions”) in the form as shown in
Schedule I attached hereto contemporaneously with the execution of this
Agreement and within forty (40) days of the end of each calendar quarter.”
     (q) The Financial Covenant Compliance Certificate in the form attached to
the Credit Agreement in Schedule I is hereby restated as set forth in Schedule I
to this Agreement.
     (r) The following is hereby added as a new Section 5.13 to the Credit
Agreement entitled, “Future Subsidiary Guaranties”:
“5.13 Future Subsidiary Guaranties. The Company shall cause any future
Subsidiaries which represent ten percent (10%) or more of the Company’s
consolidated assets or sales to execute a guaranty of the Liabilities in favor
of Bank in the form of the Guaranty.”
     (s) Section 6.7 entitled, “Dividends and Stock Redemptions” is hereby
restated as follows:

6



--------------------------------------------------------------------------------



 



“6.7 Dividends and Stock Redemptions. The Company shall not pay any dividends or
purchase, retire, redeem or otherwise acquire for value any issued and
outstanding stock of the Company except as follows:
     (a) Dividends. Company may pay dividends to any shareholder of the Company,
or issue further stock of the Company, provided that in any twelve (12) calendar
month period, the aggregate payment of dividends shall not exceed Seventeen
Million Five Hundred Thousand and No/100 Dollars ($17,500,000.00). Compliance
with this Subparagraph 6.7(a) shall be tested on the last day of each fiscal
quarter of Company and on a trailing twelve (12) calendar month basis, and
payment of a dividend shall be deemed in compliance with this Agreement if at
the time the dividends were paid, they would have been permitted under the
results of the test most recently applied pursuant to the preceding sentence.
     (b) Stock Redemptions. The Company may purchase, retire, redeem or
otherwise acquire for value any issued and outstanding stock of Company provided
that the aggregate amount expended for any stock purchase, retirement or
redemption shall not exceed the applicable amounts for the applicable time
periods set forth below:

      Time Period of Stock   Maximum Amount of Redemption and Stock   Permitted
Stock Redemption and Repurchase   Stock Purchase From January 1, 2008 to
March 31, 2008   Not to Exceed $40,000,000.00       From January 1, 2008 to
June 30, 2008   Not to Exceed $45,000,000.00       From January 1, 2008 to
September 30, 2008   Not to Exceed $50,000,000.00       From January 1, 2008 to
December 31, 2008   Not to Exceed $55,000,000.00       From April 1, 2008 to
March 31, 2009   Not to Exceed $40,000,000.00       From July 1, 2008 to
June 30, 2009   Not to Exceed $40,000,000.00

During the calendar year 2008, compliance with this Subparagraph 6.7(b) shall be
tested on the last day of each fiscal quarter of the Company and on a calendar
year to date basis. Thereafter, compliance with this Subparagraph

7



--------------------------------------------------------------------------------



 



6.7(b) shall be tested on the last day of each fiscal quarter of the Company and
on a trailing twelve (12) calendar month basis. Any stock purchases, redemptions
or retirements shall be deemed in compliance with this Agreement if at the time
they were made, they would have been permitted under the results of the
applicable test most recently applied pursuant to the preceding two sentences.”
     (t) The first sentence of Section 7.2 entitled, “Tangible Net Worth” is
hereby restated to read as follows:
“The Company will maintain at all times a consolidated Tangible Net Worth of no
less than Thirty Million and No/100 Dollars ($30,000,000.00).”
     (u) Section 6.8 entitled, “Guaranties” is hereby restated as follows:
“6.8 Guaranties. Company shall not, nor allow any Subsidiary, to assume,
guaranty, endorse or otherwise be or become directly or contingently responsible
or liable for obligations of any Person except (i) guaranties by endorsement of
negotiable instruments for deposit or collection in the ordinary course of
business, (ii) guaranties of loans to its shareholder employees from third party
financial institutions to facilitate acquisition by said shareholder employees
of capital stock of the Company provided written consent is obtained from Bank
which shall not be unreasonably withheld, (iii) that certain Guaranty of the
Liabilities executed by Diamond Management & Technology Consultants NA, Inc., an
Illinois corporation, (iv) that certain Guaranty of the Liabilities executed by
Diamond Partners Limited, a United Kingdom corporation, and (v) all guaranties
of the Liabilities executed by any Subsidiary in accordance with Section 5.13 of
this Agreement.”
     (v) The first paragraph of Section 9.11 entitled, “Submission to
Jurisdiction, Waiver of Jury Trial” is hereby restated to read as follows:
“TO INDUCE THE BANK TO MAKE THE LOAN EVIDENCED BY THIS AGREEMENT, THE COMPANY
IRREVOCABLY AGREES THAT, ALL ACTIONS ARISING DIRECTLY OR INDIRECTLY AS A RESULT
OR IN CONSEQUENCE OF THIS AGREEMENT OR ANY OTHER AGREEMENT WITH THE BANK, SHALL
BE INSTITUTED AND LITIGATED ONLY AS FOLLOWS: (A) ALL ACTIONS INSTITUTED BY THE
COMPANY SHALL ONLY BE INSTITUTED IN COURTS HAVING SITUS IN THE CITY OF CHICAGO,
ILLINOIS, AND (B) ALL ACTIONS INSTITUTED BY BANK, SHALL AT BANK’S SOLE
DISCRETION, ONLY BE INSTITUTED IN COURTS HAVING SITUS EITHER IN THE CITY OF
CHICAGO, ILLINOIS OR THE CITY OF LONDON, ENGLAND AND THE COMPANY HEREBY CONSENTS
TO THE JURISDICTION AND VENUE OF ANY STATE OR FEDERAL COURT LOCATED AND HAVING
ITS SITUS IN CHICAGO, ILLINOIS OR OF THE HIGH COURT OF ENGLAND AND WALES HAVING
ITS SITUS IN LONDON, ENGLAND, AND WAIVES ANY OBJECTION BASED ON FORUM
NONCONVENIENS, AND THE COMPANY HEREBY WAIVES PERSONAL SERVICE

8



--------------------------------------------------------------------------------



 



OF ANY AND ALL PROCESS, AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS MAY BE
MADE BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO THE BORROWER AT
THE ADDRESS INDICATED IN THE BANK’S RECORDS IN THE MANNER PROVIDED BY APPLICABLE
STATUTE, LAW, RULE OF COURT OR OTHERWISE.”
     3. Bank’s Conditions Precedent. The Bank’s execution of this Agreement and
consent to increase and amend the Loan in accordance with the Borrowing Parties’
Request is conditioned upon receipt by Bank of the following documents in a form
and content acceptable to Bank and its counsel and receipt of the payments
provided for in Paragraph 4 of this Agreement which shall all be delivered by
the Borrowing Parties to Bank contemporaneously with this execution of this
Agreement (collectively, the “Bank’s Conditions Precedent”):
     (a) The full execution of this Agreement by the Borrowing Parties;
     (b) The 2008 Restated Revolving Note in the original principal amount of
Twenty Million and No/100 Dollars ($20,000,000.00) (the “Restated Revolving
Note”) executed by the Company and made payable to the order of Bank;
     (c) The Continuing Security Agreement executed by the US Subsidiary in
favor of the Bank granting a blanket lien to Bank in all of the US Subsidiary’s
existing and after-acquired assets and all proceeds thereof;
     (d) UCC-1 Financing Statement from the US Subsidiary as Debtor in favor of
the Bank as Secured Party in proper filing form to be filed with the Illinois
Secretary of State;
     (e) The Guaranty executed by the UK Subsidiary guaranteeing all of the
Liabilities (the “UK Subsidiary Guaranty”);
     (f) The Charge of Deposit to be executed by the UK Subsidiary to secure its
obligations under the UK Subsidiary Guaranty (the “UK Charge of Deposit”);
     (g) An opinion of counsel for the UK Subsidiary in favor of the Bank in
connection with the UK Subsidiary Guaranty and the UK Charge of Deposit;
     (h) Assistant Secretary’s Certificate for Company with attached corporate
resolution and complete copy of By-Laws, as may be amended to date;
     (i) Assistant Secretary’s Certificate for the US Subsidiary with attached
corporate resolution and complete copy of By-Laws, as may be amended to date;
     (j) Assistant Secretary’s Certificate for the UK Subsidiary with attached
corporate resolution and complete copy of By-laws, as may be amended to date;
     (k) Certificate of Good Standing issued by the Delaware Secretary of State
for Company;

9



--------------------------------------------------------------------------------



 



     (l) Certificate of Qualification To Do Business of Company in Illinois
issued by the Illinois Secretary of State;
     (m) Certificate of Good Standing issued by the Illinois Secretary of State
for the US Subsidiary;
     (n) Certified organizational documents and Certificate of Good Standing
issued by the applicable United Kingdom authority for the UK Subsidiary; and
     (o) The execution and delivery to Bank of such other documents as Bank
shall reasonably require in connection with this Agreement.
     4. Payment of Legal Fees and Costs. Concurrently with the execution of this
Agreement, the Borrowing Parties shall be jointly and severally liable for and
shall pay or cause to be paid to Bank in immediately available funds all fees
and expenses of Bank relating to this Agreement and the transactions
contemplated herein, including, without limitation, reasonable fees and expenses
of Bank’s counsel.
     5. Amendment of US Subsidiary Guaranty. The US Subsidiary guaranty is
hereby amended as follows:
     (a) The second paragraph on Page 7 of the US Subsidiary Guaranty is hereby
restated to read as follows:
“GUARANTOR HEREBY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE UNITED STATES
DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS AND OF ANY ILLINOIS STATE
COURT SITTING IN CHICAGO, ILLINOIS AND OF THE HIGH COURT OF ENGLAND AND WALES
SITTING IN LONDON, ENGLAND AND FOR THE PURPOSES OF ALL LEGAL PROCEEDINGS ARISING
OUT OF OR RELATING TO THIS GUARANTY (INCLUDING WITHOUT LIMITATION ANY OF THE
OTHER LOAN DOCUMENTS) OR THE TRANSACTIONS CONTEMPLATED HEREBY. GUARANTOR
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
GUARANTOR MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH
PROCEEDING BROUGHT IN SAID COURTS AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT
IN SUCH COURTS HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.”
     (b) This Guaranty is secured by that certain Continuing Security Agreement
executed by the US Subsidiary in favor of the Bank dated as of March 31, 2008,
granting a blanket lien to Bank in all of the US Subsidiary’s existing and
after-acquired assets and all proceeds thereof.
     6. US Subsidiary Guarantor’s Affirmation. The US Subsidiary, by its
execution of this Agreement, reaffirms all of its obligations and liabilities to
Bank under its Guaranty, as amended by this Agreement, including, but not
limited to, the repayment in full of all principal and interest due Bank under
the Restated Revolving Note.

10



--------------------------------------------------------------------------------



 



     7. References. All other Loan Documents are hereby modified to provide that
any reference to the Credit Agreement therein shall be deemed to be a reference
to the Credit Agreement as modified by this Agreement. All references herein to
any of the Loan Documents shall be understood to be to the Loan Documents as
modified hereby. All references in any of the Loan Documents to any other one or
more of the Loan Documents shall hereafter be deemed to be to such document(s)
as modified hereby. All references in any of the Loan Documents to the Existing
Revolving Note shall hereafter be deemed to be references to the Restated
Revolving Note.
     8. No Defenses, Counterclaims. Each Borrowing Party hereby represents and
warrants to, and covenants with Bank that as of the date hereof, (a) each
Borrowing Party has no defenses, offsets or counterclaims of any kind or nature
whatsoever against Bank with respect to any of the Loan Documents, or any action
previously taken or not taken by Bank with respect thereto, or with respect to
any security interest, encumbrance, lien or collateral in connection therewith
to secure the liabilities of each Borrowing Party as applicable, and (b) that
Bank has fully performed all obligations to each Borrowing Party which it may
have had or has on and as of the date hereof.
     9. No Custom. Except as expressly provided herein, this Agreement shall not
establish a custom or waive, limit or condition the rights and remedies of Bank
under the Loan Documents, all of which rights and remedies are expressly
reserved.
     10. Reaffirmation of Loan Documents, No Novation. Except as may be
expressly set forth herein to the contrary, the Loan Documents remain
unmodified, and all other terms and conditions thereof remain in full force and
effect. Notwithstanding anything to the contrary contained herein, the Borrowing
Parties and Bank expressly state, declare and acknowledge that this Agreement is
intended only to modify the Borrowing Parties’ continuing obligations in the
manner set forth herein, and is not intended as a novation of any and all
amounts presently due and owing from the Borrowing Parties.
     11. Captions; Counterparts. The captions used herein are for convenience of
reference only and shall not be deemed to limit or affect the construction and
interpretation of the terms of this Agreement. This Agreement may be signed in
counterparts, each of which shall be deemed an original and all of which shall
be deemed one agreement.
     12. Event of Default. Each of the Borrowing Parties hereby acknowledges and
agrees that a breach by any one of them of any term, provision, covenant or
condition herein set forth or herein required of any one of them to be kept or
performed, and which is not kept or performed pursuant to the terms hereof,
shall constitute an Default and/or Event of Default under the Loan Documents if
said Default and/or Event of Default is not cured within any applicable cure or
grace period provided for in the Loan Documents.
     13. Choice of Law, Severability and Submission to Jurisdiction. This
Agreement shall be governed by and construed under the laws of the State of
Illinois (without giving effect to the conflicts of law principles thereof). If
any provision of this Agreement is held invalid or unenforceable, the remainder
of this Agreement will not be affected thereby and the provisions of this
Agreement shall be severable in any such instance.
     TO INDUCE THE BANK TO INCREASE AND AMEND THE LOAN AND THE LOAN

11



--------------------------------------------------------------------------------



 



DOCUMENTS IN ACCORDANCE WITH THIS AGREEMENT, EACH OF THE BORROWING PARTIES
IRREVOCABLY AGREES THAT, ALL ACTIONS ARISING DIRECTLY OR INDIRECTLY AS A RESULT
OR IN CONSEQUENCE OF THIS AGREEMENT OR ANY OTHER AGREEMENT WITH THE BANK, SHALL
BE INSTITUTED AND LITIGATED ONLY AS FOLLOWS: (A) ALL ACTIONS INSTITUTED BY THE
COMPANY AND/OR THE US SUBSIDIARY SHALL ONLY BE INSTITUTED IN COURTS HAVING SITUS
IN THE CITY OF CHICAGO, ILLINOIS, AND (B) ALL ACTIONS INSTITUTED BY BANK AND/OR
THE UK SUBSIDIARY, IN BANK’S SOLE DISCRETION OR IN THE UK SUBSIDIARY’S SOLE
DISCRETION AS APPLICABLE, SHALL ONLY BE INSTITUTED IN COURTS HAVING SITUS EITHER
IN THE CITY OF CHICAGO, ILLINOIS OR THE CITY OF LONDON, ENGLAND AND EACH OF THE
BORROWING PARTIES HEREBY CONSENTS TO THE JURISDICTION AND VENUE OF ANY STATE OR
FEDERAL COURT LOCATED AND HAVING ITS SITUS IN CHICAGO, ILLINOIS OR OF THE HIGH
COURT OF ENGLAND AND WALES HAVING ITS SITUS IN LONDON, ENGLAND, AND WAIVES ANY
OBJECTION BASED ON FORUM NONCONVENIENS, AND EACH OF THE BORROWING PARTIES HEREBY
WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS, AND CONSENTS THAT ALL SUCH
SERVICE OF PROCESS MAY BE MADE BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED,
DIRECTED TO THE APPLICABLE PARTIES BORROWING PARTIES AT THE APPLICABLE ADDRESSES
INDICATED IN THE BANK’S RECORDS IN THE MANNER PROVIDED BY APPLICABLE STATUTE,
LAW, RULE OF COURT OR OTHERWISE.
(SIGNATURE PAGE IMMEDIATELY FOLLOWS)

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

                  BANK:    
 
                JP MORGAN CHASE BANK, N.A., a national banking association    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                COMPANY:    
 
                DIAMOND MANAGEMENT & TECHNOLOGY CONSULTANTS, INC., a Delaware
corporation    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Its:        
 
           
 
                GUARANTORS:    
 
                US SUBSIDIARY:
DIAMOND MANAGEMENT & TECHNOLOGY CONSULTANTS NA, INC., an Illinois corporation  
 
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                UK SUBSIDIARY:
DIAMOND PARTNERS LIMITED, a United Kingdom corporation    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

13